FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed October 29, 2020 have been fully considered but they are not persuasive.
Applicant argues that:
Claim 1 requires introducing 0.01 g/m3 to about 1000 g/m3 of pure ozone into a closed container in the absence of water for a period of time until the dehydrated biological material is sterilized. See the Office Action, page 4.  Submitted herewith is a Declaration of Dr. Lynn L.H. Huang, which explains how substantially pure ozone gas can be delivered into a container without introducing any other gases.
Turning to Schmitthaeusler, it teaches use of a gas mixture “consisting of oxygen and ozone or of oxygen, ozone, and carbon dioxide.” See Schmitthaeusler, column 3, lines 16-17 and 65-66. Indeed, this reference discloses that “the ozone is NOT used in the form of pure gas, but generated from oxygen, preferably air (emphasis added).” See Schmitthaeusler, column 3, lines 56-57. By explicitly teaching use of a gas mixture containing at least oxygen and ozone, Schmitthaeusler clearly teaches away from use of substantially pure ozone gas in a closed container, as required in claim 1.


Schmitthaeusler clearly discloses that ozone is created by injecting pure oxygen into a high-voltage electric discharge stream in column 7, lines 57-59.  Applicant’s declaration (produced below) to provide evidence of how pure ozone is made simply states that air is introduced into an ozone generator via a pump, which produces an ozone-rich gas (note the verbiage of ozone-rich gas and not pure ozone).  The ozone-rich gas then flows through 2 dust accumulating chambers and two filters to produce the so called pure ozone.  Dr. Lynn L.H. Huang’s declaration is reproduced directly below:

    PNG
    media_image1.png
    621
    624
    media_image1.png
    Greyscale


As such, in as much as the ozone gas referenced above by Dr. Huang is “pure ozone”, then the ozone of Schmitthaeusler will meet the limitations of “pure ozone” as well because each are generated by flowing pure oxygen (by Schmitthaeusler which will actually create a greater concentration of ozone) or air (as denoted by Dr. Huang) through an ozone generator to create ozone-rich (not pure ozone) gas to sterilize a biological material.  Should the Applicant intend to claim that the ozone-rich gas is free of particulates to create a purified ozone-rich gas mixture (which is different from pure ozone), then it is recommended that the claims be amended accordingly.  However, as currently set forth, because the current claim limitations denote “pure ozone” and the reference of Schmitthaeusler and the instant invention generate ozone in the same manner; and U.S. Patent No. 4,182,663 to Vaseen discloses that one of ordinary skill would constitute an ozone mixture as having pure ozone (column 6, lines 25-35) in the pertinent prior art section of this Office Action; then said reference of Schmitthaeusler meets the limitations of the claim.  Therefore, this response is not persuasive.

Applicant also argues that:
In addition, Schmitthaeusler teaches introducing an aqueous gas or liquid into a closed container that holds a dehydrated biological material. See Schmitthaeusler, the abstract and claim 1. In fact, it reports that an aqueous gas or aqueous solution is kept in contact with the dehydrated biological material in a closed container. See Schmitthaeusler, column 9, lines 13-15. In other words, Schmitthaeusler teaches that the dehydrated biological material described therein is sterilized in the presence of water, NOT in the absence of water, in a closed container. By disclosing use of an aqueous gas or aqueous solution in a closed container, this reference also clearly teaches away from sterilizing a dehydrated biological material in the absence of water in a closed container, as required in claim 1.

The Examiner would respectfully respond that:
Schmitthaeusler clearly discloses that a gas mixture (not an aqueous gas mixture) containing oxygen and ozone is injected into the container to sterilize the biological material in column 7, lines 55 and 56.  Thus, the reference discloses the use of a gas mixture utilized for sterilizing a biological material that is not an aqueous gas mixture (i.e. in the absence of water).  Thus, the reference meets the limitations of introducing a sterilizing gas into the container in the absence of water.
Furthermore, it should be noted that as currently claimed, a reference that does not have water in the container when the sterilizing gas is introduced therein would also meet the limitations of the claim, as the claim can be interpreted as such (i.e. introducing a sterilizing gas into the closed container in the absence of water).  Because Schmitthaeusler provides no disclosure that water is in the container when the sterilizing gas is introduced therein, then said reference meets these limitations in that fashion as well.
Thus, this response is not persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 7-9, 12 and 15-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmitthaeusler et al. (U.S. Publication No. 5,700,426).
A method for sterilizing a biological material that is produced by or is for use in a living organism (concerning claims 2 and 7; column 7, lines 50-66; column 8, lines 22-30), comprising:
Obtaining a dehydrated biological material that is dehydrated by lyophilization (concerning claims 3, 8 and 17; column 2, lines 10-45);

Decompressing the closed container under a vacuum (column 4, lines 30-55); and
Introducing of a sterilizing gas into the closed container in the absence of water (column 7, lines 50-68) for a period of time until the dehydrated biological material is sterilized (column 7, lines 59-69), wherein the sterilizing gas is pure ozone, and the dehydrated biological material substantially remains intact after sterilization (column 5, lines 18-55).
More specifically concerning the limitation of “pure” ozone, U.S. Patent No. 4,182,663 to Vaseen is provided as pertinent prior art in the conclusion section of this Office Action denoting that one of ordinary skill would constitute an ozone mixture as having pure ozone (column 6, lines 25-35). Thus, it is reasonable to construe an ozone gas line mixture of ozone and oxygen as pure ozone, wherein gases other than ozone gas are not introduced into the container.
Furthermore, it is the position of the Examiner that the Applicant's instant specification only encompasses the ideals that ozone gas is the only line of gas introduced into the container, wherein the line of gas will inherently include other components (if only minimally) within the line of ozone gas. Stated differently, it is the position of the Examiner that it is highly difficult, and nearly impossible, to generate a point of use ozone gas from an ozone generator that will create ozone at a 100% conversion rate and deliver said gas at a concentration of 100% ozone to a container due to the highly reactive, volatile nature, and short shelf life of ozone (as a portion of 
As such, should the Applicant intend to limit the claim such that a gas containing 100% ozone (with no other gases therein) is introduced into the container, an affidavit and/or evidence to show the ability of deliver a gas containing 100% ozone to a container would aid in advancing prosecution. Nonetheless, as currently determined by the interpretation of the claim limitations currently set forth in claim 1 is unpatentable over Schmitthaeusler.
Schmitthaeusler does not appear to specifically disclose that the concentration of the ozone gas is between about 0.01-1000 g/m3, as said reference discloses an overlap of ranges from the claimed invention in column 4, lines 10-20.  However, Schmitthaeusler does recognize that the concentration is a result effective variable that would be optimized through routine experimentation in order to produce the appropriate amount of log reduction for a specific bacterial spore (column 4, lines 3-17; column 7, lines 55-68; column 8, lines 27-40).  As such, it would have been well within the purview of one of ordinary skill in the art to optimize the amount of ozone in the gas to a value between 0.01-1000 g/m3 in the method of Schmitthaeusler in order to maximize the 

Concerning claims 4, 9, 12 and 18, the reference continues to disclose that the sterilizing gas is removed from the closed container after the dehydrated biological material is sterilized.

Regarding claim 15 and 16, Schmitthaeusler further discloses that the material is a hormone, antibody and/or biological matrix (column 5, lines 25-35; column 7, lines 34-56 and column 8, lines 22-30).

Claims 6, 11, 14 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmitthaeusler et al. (U.S. Publication No. 5,700,426) in view of McGowan, Jr. (U.S. Patent No. 5,749,203).
Schmitthaeusler is relied upon as set forth above.  Schmitthaeusler does not appear to disclose that the ozone gas is removed from the closed container by degassing.  McGowan discloses a method of sterilizing medical and surgical articles by placing the article in a closed container and subjecting the article to ozone gas to sterilize said article (Figure 1; column 3, lines 24-45; column 7, lines 5-10).  The reference continues to disclose that the ozone gas is removed from the container after sterilization by a standing degassing phase in order to rid said article of potentially harmful sterilizing gases (column 2, lines 18-24; column 4, lines 17-23).  As such, it .

Claims 5, 10, 13 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmitthaeusler et al. (U.S. Publication No. 5,700,426) in view of Bedard et al. (U.S. Publication No. 2007/0065335).
Schmitthaeusler is relied upon as set forth above.  Schmitthaeusler does not appear to disclose that the ozone gas is removed from the closed container by vacuum degassing.  Bedard discloses a method of sterilizing medical and surgical articles (paragraph 16) by placing the article in a closed container (10) and subjecting the article to ozone gas to sterilize said article (paragraph 19).  The reference continues to disclose that the ozone gas is removed from the container after sterilization by a vacuum degassing phase in order to rid said article of any residual ozone that may be potentially harmful to an operator (paragraph 54).  As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to remove ozone gas from the container of Schmitthaeusler in a vacuum degassing phase in order to rid said article of any residual ozone that may be potentially harmful to an operator as exemplified by Bedard.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709.  The examiner can normally be reached on Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KEVIN JOYNER/Primary Examiner, Art Unit 1799